Order filed March 21, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-01014-CV
                                    ____________

                     ROSALIE BRANDY HART, Appellant

                                         V.

                       PAUL ROBERT HART, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30834

                                    ORDER

      Appellant’s brief was due February 25, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits her brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before April 22, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM